Citation Nr: 0604736	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether there was clear and unmistakable error in a July 8, 
1946, decision, which reduced the rating for the service-
connected anxiety-type psychoneurosis from 50 percent to 
10 percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined there had been no clear and 
unmistakable error in the July 1946 rating decision, which 
had reduced the evaluation for the service-connected 
psychiatric disorder from 50 percent to 10 percent.

In a September 2004 decision, the Board determined there was 
no clear and unmistakable error in the July 1946 rating 
decision.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2005, the veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the September 2004 decision 
and remand the case, asserting that the Board had failed to 
provide sufficient articulation of the reasons or bases for 
its decision to afford the Court meaningful judicial review 
and to assist the veteran in understanding the basis for its 
decision.  The Court granted the joint motion that same 
month.  The case has been returned to the Board for further 
appellate review.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in June 2004, the veteran requested a hearing before 
the Board; however, he subsequently withdrew it.  Therefore, 
the Board finds that there is no hearing request pending at 
this time.


FINDING OF FACT

The July 1946 rating decision, which reduced the rating for 
anxiety-type psychoneurosis from 50 percent to 10 percent, 
was supportable.




CONCLUSION OF LAW

The July 1946 rating decision, which reduced the rating for 
anxiety-type psychoneurosis from 50 percent to 10 percent, 
did not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The Court has held that the 
VCAA has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

The veteran contends that there is clear and unmistakable 
error in a July 8, 1946, rating decision which reduced the 
rating for the service-connected anxiety-type psychoneurosis 
from 50 percent to 10 percent.  He argues that because the 
decision to reduce the evaluation was based upon rating 
criteria which were no longer in effect, the decision is void 
ab initio.  Alternatively, he argues that if the decision is 
not void ab initio, clear and unmistakable error exists in 
that relying on criteria that had already expired, which was 
an error, manifestly changed the outcome of the decision.  He 
states that had the RO used the proper criteria, the 
veteran's evaluation would have not been reduced, or, at 
worst, would have been reduced to a 30 percent evaluation 
under the criteria in effect in 1945.  

I.  Factual background

As noted above, the veteran contends that there is clear and 
unmistakable error in a decision of July 8, 1946, which 
reduced the rating for the veteran's service-connected 
anxiety-type psychoneurosis from 50 percent to 10 percent.  
The evidence which was of record at the time of the July 8, 
1946 rating decision which resulted in reduction of 
compensation included the veteran's service medical records.  
The service medical records show that the veteran was 
recommended to be transferred to a convalescent center in 
December 1944 due to anxiety symptoms with associated 
physiological signs of fear.  The physician stated the 
veteran continued to have insomnia, terrifying battle dreams, 
anorexia, and persistent weight loss.  In June 1945, the 
veteran was given a certificate of disability for discharge 
due to a "severe" anxiety state.  He reportedly had a 
"severe" predisposition, and "severe" aggravating stress 
due to 6 months in the European Theatre of Operations as a 
fire control gunner on an aircraft with 57 combat missions 
and one crash landing. 

The veteran submitted his original claim for disability 
compensation later in June 1945.  In a rating decision of 
June 1945, the RO granted service connection for anxiety-type 
psychoneurosis, and assigned a rating of 50 percent based on 
the service medical records.  The rating was assigned under 
code 1083 of the 1933 Schedule for Rating Disabilities.  It 
was noted that examination would be scheduled in six months.

The veteran was afforded a social service follow-up in May 
1946.  It was noted that in January 1946, he began training 
at a university.  Because the veteran had been out of school 
since 1939, he said that he found it very difficult to 
concentrate and that it was hard for him to get back into the 
routine of study.  He said that he was very interested in 
school work, he liked the climate and his living 
accommodations, but that there were two subjects that were 
very difficult for him.  It was noted that in addition to his 
school work, he was working part time in a T.B. sanitarium.  
He said that although he spent quite a few hours at that 
work, it was relaxing for him.  He said that he would become 
very nervous if he had to study for too long a time.  He 
reported that he found the long walk between school and work 
to be enjoyable and beneficial to his health, as opposed to a 
hardship.  He reported that his grades had not been as good 
this quarter as during the last, and that he planned to take 
the summer off from school and then resume in the fall.  He 
had discussed this with the Student Council Psychiatrist who 
had advised him that relaxation would be beneficial to him.  
The veteran recounted that since being out of service he 
"laid around" home for about two weeks and then tried to 
work at a tool company but only stayed for about two weeks 
because the noise caused him to blow up.  He then took a job 
as a brakeman for two and a half weeks, but almost caused a 
serious accident after he did not throw a switch soon enough.  
He then chose to go to a university for training principally 
to be close to his girlfriend of four years who was taking 
nurses training.  He also said that the climate where he was 
attending school was beneficial to his asthma.

The report further shows that the veteran was described as a 
"rather outgoing type of person."  The social worker stated 
that based upon her observance, the veteran got along well 
with the young people with whom he worked, as well as with 
his schoolmates.  The veteran said that he found it difficult 
to dance and take part in school activities; however, he did 
find an interest in golf and enjoyed hiking in the mountains.  
He said that people still irritated him and made him nervous 
if he was in a crowd.  He did like to go to movies 
occasionally, but stayed away from war pictures.

The veteran said that his asthma had been very much improved 
since coming to the state where the university was located.  
He stated the high altitude bothered him "particularly when 
he climbs."  He said that his weight fluctuated, and that he 
had trouble eating.  He said that prior to arriving in 
Colorado, he had nightmares and would sit up in bed and 
reenact some of his war experiences, but said that these had 
lessened and at the present time he just described them as 
"crazy dreams."  They were not as frequent or as severe as 
they had previously been.  A report from the psychiatrist at 
the Student Health Council showed that he recommended that 
the veteran take time off during the summer quarter because 
he was tense and had many family problems.  The psychiatrist 
stated that the veteran was suffering from "a mild anxiety 
state" with some associated stomach symptoms, but there was 
"nothing to worry about from a psychosomatic angle."

Regarding his home environment, it was noted that the veteran 
seemed to be very happy in his living situation.  He enjoyed 
his walk back and forth to school, and said that the food was 
excellent and the location was beautiful.  He planned to 
marry his girlfriend in September.  The impression was that 
he was making a "fairly good adjustment" to school work, 
and was "gaining much from his relationship" with the 
school psychiatrist, for whom he had nothing but the 
strongest praise of the veteran.  The social worker concluded 
the veteran should be able to continue with his training.

The veteran was subsequently afforded a neuropsychiatric 
evaluation examination by the VA in June 1946.  The 
examination report reflects that the veteran reported that 
when he first got out of service, he had difficulty in 
getting to sleep and had nightmares.  He also reported that 
he had been very irritable and could not eat because he just 
did not have an appetite.  The symptoms had more or less 
persisted.  He said that when he went to school he sometimes 
had to walk out of class.  He said that some days he was 
"alright."  He recounted having spells of being sullen for 
several days at a time.  He said that he slept better now 
than when he first got out.  He had no nausea, but his 
stomach felt unsettled.  He said that his weight fluctuated 
as much as 12 pounds a month.  He said that he had gotten 
married in June 1946 and had to take the summer off from 
school so they could get settled.  He reported having quite a 
few interviews with the psychiatrist lately, and that he had 
gotten irritated and the only way to shake it off was to 
work.  He said that he had no fears or worries except 
regarding his family at home. The veteran stated he got tired 
easily, which he thought was due to the high altitude and 
which he was not used to as of yet.  He said that he dreaded 
crowds, and said that people irritated him.  He said that he 
felt that he was capable of doing school work, but that he 
could not apply himself.

The report further shows that on neurological examination, 
the veteran had a slight course tremor in extended fingers.  
On mental examination, he appeared tense and anxious and 
under moderate pressure of activity.  His speech was 
accelerated.  Emotional components revealed moderate 
instability and lability under situations of slight pressure 
and stress.  His stream of talk was relevant and spontaneous.  
His attention was easily gained and held.  Sensorium was 
intact.  Grasp on general information was good, and 
intellectual level was average.  It was noted that his family 
background was rich with neuropathic determinants, and that 
early conditioning factors were unhealthy in the production 
of a neurotic personality.  He then developed severe anxiety 
symptoms incidental to stress of aerial warfare, and still 
complained of anorexia, epigastric discomfort, restlessness, 
irritability, headaches, inability to concentrate, and 
nightmares.  He felt the need to be constantly occupied and 
had noticed that when at rest, he was inclined to be 
introspective.  He was subject to worry.  He had no 
delusions, hallucinations, or ideas of references.  His 
insight was impaired, and his judgment was fair.  The 
examiner remarked that the examination revealed a tense, 
anxious, hyperactive emotionally unstable individual who 
completed 57 combat missions as a fire control gunner in an 
A20.  He still presented evidence of anxiety and motor 
unrest.  Physiological components reveal dilated pupils, 
tremors, and vasomotor instability.  The examiner stated the 
veteran had an industrial handicap with social inadaptability 
and was competent.  The diagnosis was psychoneurosis, 
anxiety-type.

In the rating decision of July 8, 1946, the RO concluded that 
there had been considerable improvement in the anxiety-type 
psychoneurosis.  Therefore, the RO reduced the rating from 50 
percent to 10 percent.  On the rating decision, it showed the 
Diagnostic Code of "1083."  The veteran was notified of the 
decision by letter that same month that a reduction in his 
evaluation would occur 60 days from the date of the letter 
without further notice to him.  It noted that he could submit 
evidence showing that such reduction was not warranted.  VA 
also told him he could appear personally before a rating 
agency at the RO and informed him where he should go to 
request such appearance.  Finally, VA provided the veteran 
with his appeal rights.  The veteran did not appeal the 
decision, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).

II.  Relevant law in 1946

Under the 1933 Schedule for Rating Disabilities, Diagnostic 
Code 1083 indicates that anxiety neurosis will be evaluated 
as a psychoneurotic state.  The criteria and evaluations were 
as follows, in part:

Conditions manifested by subjective and 
objective symptomatology such as to cause 
definite and appreciable social and 
industrial incapacity - 10 percent 

Conditions presenting well-defined 
subjective and objective clinical 
manifestations of such character as to 
cause considerable social and industrial 
incapacity - 30 percent 

Condition presenting characteristic 
clinical manifestations of major type in 
symptom combinations that are persistent, 
continuous, and productive of severe 
social and industrial incapacity - 
50 percent 

Under the 1945 Schedule for Rating Disabilities, Diagnostic 
Code 9105 indicates that an anxiety state should be rated as 
neurasthenia.  Neurasthenia, in turn, was rated under 
Diagnostic Code 9101, which criteria and evaluations were as 
follows, in part:

Moderate - 10 percent

Moderately severe; characteristic mental 
and physical fatigability unrelated to 
disease process or toxic agents, with 
fairly frequent headaches not due to 
toxemia, uncorrected visual defect, etc., 
fairly frequent prolonged periods of 
insomnia, or objectively ascertained 
vasomotor instability, approximating 
neurocirculatory asthenia with decided 
reduction in exercise tolerance; 
productive of considerable social and 
industrial inadaptability - 30 percent 

Severe; characteristic findings in marked 
and persistent form with definite 
compatible physical asthenia, i.e., loss 
of weight, circulatory disturbance, 
vasomotor changes, tremors, objectively 
substantiated; productive of severe 
social and industrial inadaptability - 
50 percent 

At the beginning of the 1945 Schedule, it states the 
following, in part: 

Be it enacted by the Senate and the House 
of Representatives of the United States 
of America in Congress assembled, That on 
and after the first day of April 1946, 
all initial ratings in claims for 
disability compensation or pen and awards 
based thereon . . . shall be determined 
under the Veterans' Administration 
revised Schedule for Rating Disabilities, 
1945, whether the claim covers a period 
before or after that date. . . . 

III.  Current law & Analysis

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  For clear and unmistakable 
error to exist either (1) the correct facts in the record 
were not before the adjudicator or (2) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
In addition, "the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have manifestly 
changed the outcome at the time it was made.'"  Id. (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 91992) (en 
banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999) (expressly adopting "manifestly changed the outcome" 
language of Russell, supra).  "In order for there to be a 
valid claim of clear and unmistakable error . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 
3 Vet. App. at 313.  That is because, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 ("[i]t must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error'" and, there is a 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).  

The Board has carefully reviewed the evidence of record and 
the law extant at the time of the July 1946 rating decision 
and finds that the veteran has failed to show that that 
rating decision was clearly and unmistakably erroneous to the 
extent that had the alleged error not been committed, the 
outcome in the case would have been manifestly different.  
See Fugo, 6 Vet. App. at 44.  As stated above, the veteran 
has asserted that VA incorrectly reviewed the criteria for 
evaluating the service-connected psychiatric disorder based 
upon the criteria in effect in 1933, as opposed to the 
criteria that was in effect as of April 1, 1946, in 
determining that a reduction was warranted.  It is not 
entirely clear whether that error occurred, as there was no 
mention of the specific criteria relied upon in reducing the 
evaluation in either the rating decision or the notification.  
Regardless, there is an appearance of error in the July 1946 
decision that VA relied on criteria that had expired at the 
time of the rating decision, as "1083" was the Diagnostic 
Code assigned to the service-connected disability.  Thus, 
while the correct facts were before the adjudicator, it 
appears that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  See Damrel, 6 Vet. 
App. at 245.  

However, the determination of clear and unmistakable error 
does not end with a finding that the regulatory provisions 
were incorrectly applied.  The Court has held that "even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis added).  This is the standard that the veteran's 
claim does not meet.  The veteran appears to believe that if 
an error occurred in determining that a reduction was 
warranted, that the decision either is void ab initio or it 
contained clear and unmistakable error.  This is not the 
standard adopted by the Court.  

What must now be considered is had the RO evaluated the 
veteran's rating-reduction claim under the criteria in effect 
in July 1946, would that have manifestly changed the outcome, 
i.e., would a reduction not have occurred or would a 
reduction have been to the 30 percent evaluation.  The Board 
finds that even if the RO had considered the correct criteria 
for evaluating the service-connected psychiatric disorder, 
there was evidence in the claims file to support the finding 
that the veteran's disability had improved to warrant the 
reduction to 10 percent.

At the time of the July 1946 rating decision, it could be 
argued that the veteran's disability no longer warranted the 
50 percent evaluation and would not have warranted a 
30 percent evaluation.  Specifically, the May 1946 social 
service report and the June 1946 psychiatric evaluation 
report did not show symptoms indicative of either a severe or 
moderately severe psychiatric disorder, which are the levels 
of severity contemplated by the 50 and 30 percent 
evaluations, respectively.  Under the 50 percent evaluation, 
the veteran needed to have characteristic findings in marked 
and persistent form with definite physical asthenia, which 
symptoms were productive of severe social and industrial 
inadaptability.  See Schedule for Rating Disabilities (1945), 
Diagnostic Code 9101.  The criteria provided examples of 
symptoms that were indicative of "physical asthenia," such 
as loss of weight, circulatory disturbance, vasomotor 
changes, and tremors, which needed to be objectively 
demonstrated.  For the 30 percent rating, the veteran needed 
to have characteristic mental and physical fatigability with 
headaches and symptoms such as frequent prolonged periods of 
insomnia, vasomotor instability, approximating 
neurocirculatory asthenia with decided reduction in exercise 
tolerance productive of considerable social and industrial 
inadaptability.  Id.  

While there was evidence that the veteran had symptoms 
contemplated under both the 30 percent and 50 percent 
evaluations, such as loss of weight, headaches, and vasomotor 
instability, there was evidence also that the veteran did not 
meet the criteria for either evaluation.  See id.  For 
example, neither the May 1946 nor the June 1946 reports show 
that the veteran had any evidence of circulatory disturbance 
or symptoms approximating neurocirculatory asthenia.  In 
fact, the veteran reported circumstances that would indicate 
his health was good and that he did not have "physical 
asthenia."  Specifically, he reported he enjoyed hiking and 
playing golf and that he found the long walk between school 
and work to be beneficial to his health, as opposed to a 
hardship.  He added that the climate in Colorado had been 
beneficial to his asthma, although he noted that he would 
tire easily, which he attributed to the high altitude.  

As to social and industrial inadaptability, the veteran was 
working part-time and going to school full-time.  While he 
expressed difficulty concentrating at times, he stated he was 
"very interested in school work" and that he found his job 
relaxing.  He indicated he had trouble with finding a job 
soon after he got out of service, but he expressed positive 
feelings about his current part-time job and his living 
accommodations.  The social worker stated that the veteran 
was making a "fairly good adjustment" to school work and 
was "gaining much from his relationship" with the school 
psychiatrist.  The veteran stated he had a girlfriend of four 
years to whom he wanted to marry.  The social worker stated 
she observed the veteran got along well with the young people 
with whom he worked, as well as classmates.  Such findings 
are not indicative of severe or moderately severe social and 
industrial inadaptability.  Additionally, when the veteran 
reported his own symptoms, he described improvement from when 
he was first discharged from service.  He noted that he used 
to have nightmares, but that these had lessened as to both 
their frequency and their severity.  He pointed out his 
difficulty with finding a job at that time, but was now in a 
job that he found "relaxing."  The school psychiatrist 
stated the veteran was suffering from "a mild anxiety 
state" and that he had "nothing to worry about from a 
psychosomatic angle."  The veteran expressed enjoyment with 
many activities, such as hiking, playing golf, going to the 
movies, working, and his relationship with his girlfriend.  
He veteran stated he loved the food at the school.  The 
social worker stated that the veteran seemed to be "very 
happy" in his living situation.  Based on the above-
described symptoms, it could be argued that the veteran's 
disability was no more than moderate at that time.  

The Board is aware that there are discrepancies with the 
findings in the social service report and the psychiatric 
evaluation report in that the psychiatric evaluation report 
shows more severe symptomatology and that all the evidence is 
not necessarily supportive of the reduction.  Regardless, 
there is evidence both pro and con on the issue of whether 
the veteran's disability had improved to warrant the 
reduction to 10 percent, and therefore, it is impossible for 
the veteran to succeed in showing that "the result would 
have been manifestly different."  Simmons v. West 14 Vet. 
App. 84, 88 (2000) (quoting Fugo, supra ).  The standard is 
that if it is not absolutely clear that a different result 
would have ensued had the RO applied the proper laws, then 
the error cannot constitute clear and unmistakable error.  
Even if the undersigned disagrees with the reduction, there 
was evidence in the claims file at the time of the July 1946 
rating decision which showed an improvement in the veteran's 
disability picture to warrant the reduction to the 10 percent 
evaluation.  

Alternatively, if the criteria from the 1933 Schedule for 
Rating Disabilities is used, the Board finds that the same 
analysis would apply in that the veteran no longer showed 
severe or considerable social and industrial incapacity.  See 
Schedule for Rating Disabilities, Diagnostic Code 1083 
(1933).  It could be argued that as a result of his working 
part-time and maintaining that job, going to school full-
time, getting along with his co-workers and classmates, 
getting married to a woman he loved, expressions of less 
severe and less frequent nightmares, expressions of enjoyment 
in playing golf, hiking, and walking to and from home and 
school, findings from a social worker that the veteran was 
making a good adjustment to school, gaining much from his 
relationship with the school psychiatrist, and being "very 
happy in his living situation," it showed no more than 
"definite and appreciable social and industrial 
incapacity."  Again, while not all the evidence would 
support such a finding, it is not absolutely clear that a 
different result would have ensued if the former criteria 
were applied to the claim.

To the extent that the veteran argues that he warranted at 
least a 30 percent evaluation at that time, that amounts to a 
disagreement with the manner in which the 1946 RO weighed and 
evaluated the evidence and thus must be rejected as a basis 
for establishing clear and unmistakable error.  See Russell, 
3 Vet. App. at 313; see also Eddy v. Brown, 9 Vet. App. 52, 
59, (1996) (holding that "appellant's claim [was] basically 
a simple disagreement with how the RO weighed the evidence 
and, thus, any inadequacy in the Board's statement of the 
reasons or bases for its decision on that claim would be 
nonprejudicial error because a [clear and unmistakable error] 
claim could not have been granted on any of the theories 
advanced by [that] appellant").

In the joint motion for remand, the parties stated that the 
case needed to be remanded "for the Board to provide an 
adequate statement of reasons and bases for its conclusion 
that the July 1946 decision was in accordance with the 
applicable law and regulations, in light of the fact that the 
RO used the 1933 rating schedule, instead of the 1945 rating 
schedule that was in effect at the time of the 1946 rating 
decision."  (Emphasis added.)  In its September 2004 
decision, the Board had made the above-described 
determination (in italics).  However, in reconsidering the 
case, it has conceded that an error occurred at the time of 
the 1946 rating decision.  Therefore, it no longer asserts 
that the decision was in accordance with the applicable law 
and regulations, as the evidence shows the RO used criteria 
that were no longer in effect.  Thus, it need not provide 
reasons and bases for a determination that it did not make in 
this decision, as the September 2004 decision has been 
vacated, and that determination no longer exists.  

Also in the joint motion, the parties determined that the 
Board had provided inadequate reasons and bases for "its 
conclusions that the 1933 and 1945 rating schedules are 
significantly similar, that one rating schedule was not more 
favorable than the other, and that the outcome would not have 
been manifestly different if not for the error in applying 
the incorrect rating schedule."  In its September 2004 
decision, the Board had made the above-described 
determination (in quotes).  However, in reconsidering the 
case, it makes no determination as to the similarity of the 
two criteria or whether one is more favorable to the veteran.  
Rather, it has determined that, whether the 1933 or 1945 
Schedule for Rating Disabilities is used, the reduction from 
50 percent to 10 percent for the service-connected anxiety-
type psychoneurosis was not clear and unmistakable error.  
Therefore, the Board need not provide reasons and bases for a 
determination that it did not make in this decision, as the 
September 2004 decision has been vacated, and that 
determination no longer exists.  

In the August 2004 informal hearing presentation, the 
veteran's representative noted that VA failed to obtain the 
treatment records from the school psychiatrist at the time of 
the July 1946 decision; however, that would amount to, at 
worst, an incomplete record as opposed to an incorrect 
record, which would not be a valid claim for clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (1994). 

Based upon the above reasons, the Board finds that the RO's 
determination in July 1946 to reduce the veteran's evaluation 
for the service-connected psychiatric disorder from 
50 percent to 10 percent cannot constitute clear and 
unmistakable error.


ORDER

The claim for clear and unmistakable error in the July 1946 
rating decision, which reduced the veteran's disability 
evaluation for anxiety-type psychoneurosis from 50 percent to 
10 percent, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


